NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 28, 2020*
                               Decided January 30, 2019

                                         Before

                     WILLIAM J. BAUER, Circuit Judge

                     ILLANA DIAMOND ROVNER, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 18-3438

DIANE PARKER,                                   Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.

      v.                                        No. 12 CV 3207

FOUR SEASONS HOTELS, LTD.,                      Manish S. Shah,
     Defendants-Appellees.                      Judge.

                                       ORDER

         This is a successive appeal. Diane Parker was staying at the Four Seasons Hotel
when a sliding glass door in her hotel room shattered and injured her. Four Seasons
admitted to negligence, and the case proceeded to trial. (Judge Harry Leinenweber
originally presided over the case, but it was transferred to Judge Manish Shah before
trial.) Judge Shah declined to present to the jury a question of punitive damages, and

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3438                                                                          Page 2

the jury returned a verdict in favor of Parker and awarded her $20,000 in compensatory
damages. Parker appealed, and “we conclude[d] that Parker ha[d] the right to present
her punitive damages claim to the jury. We therefore remand[ed] the case for further
proceedings on the question of punitive damages.” Parker v. Four Seasons Hotels, Ltd.,
845 F.3d 807, 816 (7th Cir. 2017). On remand, the jury awarded no punitive damages.
Parker again appeals, and we affirm the district court’s judgment.

       Parker argues that, in the first appeal, we vacated the compensatory damages
judgment and allowed the district court to decide whether to permit a new jury verdict
on compensatory damages. She is mistaken, as we expressly limited the remand to “the
question of punitive damages” only. Parker, 845 F.3d at 816. Under the mandate rule,
the district court had to adhere to our command. Carmody v. Bd. of Trs. of Univ. of Ill.,
893 F.3d 397, 407 (7th Cir. 2018). Thus the district court did not have the discretion to
obtain a new jury verdict on compensatory damages.

       Parker next contends that on remand, Judge Shah erred in deeming inadmissible
an email by a third-party contractor that referenced similar incidents of glass doors
breaking at the hotel. She contends that Judge Leinenweber had ruled that the email
was admissible, and that this court upheld that ruling on appeal, so Judge Shah erred
by rejecting those conclusions.

        Parker’s argument is off the mark. We ruled only that Four Seasons had
“waived” for appeal purposes Judge Leinenweber’s ruling that the email fell within the
residual exception to the rule against hearsay. See FED. R. EVID. 807; Parker, 845 F.3d
at 810 n.2. But district judges always retain discretion to revisit their interlocutory
rulings. See FED. R. CIV. P. 54(b); Galvan v. Norberg, 678 F.3d 581, 587 (7th Cir. 2012).
Judge Shah properly noted that the email was hearsay—an out of court statement
offered to prove the matter asserted. See FED. R. EVID. 801(c). And he reasonably
revisited Judge Leinenweber’s ruling because the contractor was going to—and did—
testify at the trial. The in-court presence of the witness allowed Parker to question him
and solicit the matters asserted in the email. See Burton v. Kohn Law Firm, S.C., 934 F.3d
572, 583–84 (7th Cir. 2009). Judge Shah therefore did not abuse his discretion by
excluding the email.

       Next, Parker similarly contends that Judge Shah abused his discretion in
deeming inadmissible other evidence of similar accidents that occurred after she was
injured. She believes that such evidence displays Four Seasons’s reckless disregard of
guest safety. But in Illinois, evidence of similar, post-accident occurrences is generally
No. 18-3438                                                                         Page 3

admissible only to establish the dangerousness of a product. See Bass v. Cincinnati, Inc.,
536 N.E.2d 831, 833 (Ill. App. Ct. 1989). Moreover, “evidence of similar post-accident
occurrences or injuries involving the same or substantially similar products may not be
used to show that [the defendant] acted in conscious disregard of the safety of others,
and cannot support a claim for punitive damages.” Id. at 835. Because Parker sought to
admit the post-occurrence evidence only to bolster her claim for punitive damages,
Judge Shah reasonably excluded it as irrelevant to that claim.

       In her next argument, Parker maintains that Judge Shah erred by excluding
evidence of Four Seasons’s subsequent remedial measures to fix the faulty sliding glass
doors. But evidence of remedial measures is inadmissible to prove culpable conduct.
See FED. R. EVID. 407; Abernathy v. E. Ill. R.R., 940 F.3d 982, 993 (7th Cir. 2019). Parker
replies that Judge Shah should have allowed the evidence to prove Four Seasons’s
control over the renovations. But Four Seasons did not deny that it had control over
their premises. Thus, Judge Shah properly excluded evidence of Four Seasons’s
remedial measures.

        Finally, Parker argues that Judge Shah unreasonably excluded evidence that
Four Seasons (allegedly) violated three laws or regulations: the Illinois Safety Glazing
Materials Act, 430 ILCS 60/3, which requires tempered glass to be labeled; a federal
regulation controlling the testing of safety glazing material, 16 C.F.R. § 1201.4; and the
Chicago Municipal Code, § 13-12-050, which penalizes unpermitted construction and
renovations. But Judge Shah did not abuse his discretion when excluding this evidence.
Even if this evidence suggests that Four Seasons violated these provisions—which we
do not confirm—Judge Shah reasonably concluded that introducing such evidence
would needlessly confuse the issues for the jury. See FED. R. EVID. 403; see also United
States v. Bonin, 932 F.3d 523, 543 (7th Cir. 2019). The question on remand—punitive
damages—required the jury to decide whether Four Seasons displayed a “wanton
disregard” of Parker’s safety. Bass, 536 N.E.2d at 835. It was thus permissible for
Judge Shah to rule that any evidence that Four Seasons may have violated labeling and
permitting requirements would not help the jury decide whether Four Seasons
consciously ignored safety requirements.

       We have considered Parker’s remaining arguments, and none has merit.

                                                                               AFFIRMED